DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/28/2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inamasu (JP Publication H11-121012) in view of Fujiwara (JP Publication S4953282).
Inamasu discloses a non-aqueous electrolyte battery comprising a positive electrode that is formed by adhering a positive electrode mixture onto a positive electrode current collector, wherein the positive electrode mixture comprises a positive electrode active material, a graphite powder conductive agent, an iminodiacetic acid-type chelate resin as a chelating polymer, and polyvinylidene fluoride as a binder (Paragraph 0018).  Inamasu also discloses that the active material can be LiCoO2 (Paragraph 0018).  Inamasu teaches that the amount of the chelate polymer in the positive electrode mixture is 1-10 wt% (Paragraph 0020), and the amount of the active material is about 83 wt% (Paragraph 0033).  Inamasu also teaches that the conductive agent is present in an amount of 10 parts by weight, the chelating polymer is present in an amount of 4 parts by weight, the binder is present in an amount of 3 parts by weight, and the active material is 83 wt% (Paragraph 0018).
Inamasu fails to disclose that the chelate polymer is a reaction product of a polyphenolic polymer; an aldehyde, a ketone, or mixtures thereof; and a secondary amine.
Fujiwara discloses formation of an iminodiacetic acid-type chelating resin by a Mannich reaction comprising the reaction of a polymer of parahydroxystyrene, paraformaldehyde, and an iminodiacetic acid (Paragraph 0002, pages 1-2), as recited in claims 1, 4, 6, 11, 14, 15, 18 and 22 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the chelate polymer of Inamasu could be formed by the Mannich reaction of Fujiwara using parahydroxystyrene, paraformaldehyde, and a secondary amine compound because Fujiwara teaches that this is a common reaction for the formation of chelate polymers, such as iminodiacetic acid-type chelate resin.
Allowable Subject Matter
5.	Claims 1, 3, 4, 6-9, 11, 14, 15 and 17-23 are allowed.	
6.	The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a non-aqueous electrode material for a lithium ion electrical storage device comprising: at least one metal chelating polymer comprising a reaction product of a polyphenolic polymer; an aldehyde, a ketone, or mixtures thereof; and a secondary amine, said metal chelating polymer having amine functionality and being capable of chelating and binding to a metal; an active material capable of reversibly intercalating lithium ions, selected from the group consisting of LiCoO2, LiMn2O4, LiNiMnCoO2:, LiNiCoAlO2, Li4Ti5O12 , LiFePO4 and combinations thereof; a plurality of electrical conductor particles; and a binder polymer, different from the metal chelating polymer; wherein all Li is sourced from said active material and the non-aqueous electrode material is capable of forming an electrode layer adhered to a current collector upon drying.  The prior art also fails to disclose a non-aqueous electrode material for a lithium ion electrical storage device comprising: 0.1-15 wt.%, based on total dried weight of the non-aqueous electrode material, of at least one metal chelating polymer that is a reaction product of poly(4-hydroxystyrene); an aldehyde, a ketone, or mixtures thereof; and N-methyl glucamine and/or N-methyl ethanolamine, said metal chelating polymer having amine functionality and being capable of chelating and binding to a metal; an active material comprising manganese and capable of reversibly intercalating lithium ions; a plurality of electrical conductor particles; and a binder polymer selected from the group consisting of polyvinylidene difluoride, poly(methyl methacrylate) (PMMA), polyacrylonitrile (PAN), styrene butadiene rubber (SBR), polytetrafluoroethylene (PTFE), a styrene butadiene rubber (SBR) and polytetrafluoroethylene (PTFE) copolymer, a carboxymethyl cellulose (CMC), a hydroxylpropyl methyl cellulose (HPMC), a methyl cellulose (MC), a polyacrylic acid sodium (PAAS), and mixtures thereof; wherein the non-aqueous electrode material contains no electrolyte.  The combination of the references, Inamasu and Fujiwara, teach all of the limitations described above; however, they require an electrolyte to be mixed into the composition, which the present invention teaches away from.  The prior art also fails to disclose a non-aqueous electrode material intermediate for a lithium ion electrical storage device comprising: at least one metal chelating polymer comprising a reaction product of a polyphenolic polymer; an aldehyde, a ketone, or mixtures thereof, and an amine, said metal chelating polymer having amine functionality and being capable of chelating and binding to a metal; a plurality of electrical conductor particles; and a binder polymer, different from the metal chelating polymer, in the absence an active material.  While Inamasu teaches the components of the intermediate listed above, Inamasu does not teach that the metal chelating polymer, electrical conductor particles and binder polymer are mixed together separately prior to adding the active material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
7.	Applicant’s arguments, filed 9/12/2022, with respect to the rejections of claims 1, 3, 4, 6-9, 11, 14, 15 and 17-23, have been fully considered and are persuasive.  The rejections of claims 1, 3, 4, 6-9, 11, 14, 15 and 17-23 have been withdrawn. 
8.	Applicant's arguments filed 9/12/2022, with respect to the rejection of claim 10, have been fully considered but they are not persuasive.
	Applicants argue the claim 10 recites amounts of components in the non-aqueous electrode coating material that sum to 100% by weight and do not permit inclusion of the electrolyte of Inamasu as part of the coating.  Claim 10 recites that the percentages are based on 100% by weight of the total dried electrode material weight, not that the percentages add up to 100%.  Since the claim uses comprising language, any other component could be added to the mixture.  Additionally, since each component has a wide percentage range, the lower of the range could be used so that there is an additional percentage left that would go to another component.  Thus, an electrolyte could be added due to the comprising language and wide ranged percentages of the components.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722